HUTCHESON, Circuit Judge
(concurring specially).
I concur fully in the view of the majority that the decision of all the questions except as to the validity and effect of the tax deed turn upon findings of fact which find ample support in the evidence. I concur also in the conclusion as to the validity and effect of the deed. Indeed, I think the description is complete in itself, for, by the call for "the bayou and the lands of Bernard and Sanders”, it is satisfied on the ground and only satisfied by the particular tract of land in controversy, a tract bounded by the bayou and the lands of Bernard and Sanders, and running out to the unappropriated and unpatented public domain. When it is ascertained by applying the description to the ground that it fits this tract of land and only this tract, I think it cannot be said that it is inadequate to be translative of title.